Citation Nr: 1744107	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  16-12 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance of another person or by reason of being housebound for the Veteran's mother.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from March 1989 to July 1989, and from December 1990 to May 1991.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the RO in Muskogee, Oklahoma, which, in pertinet part, denied SMC based upon the need for regular aid and attendance of another person or by reason of being housebound for the Veteran's mother.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).


FINDING OF FACT

The criteria for SMC for the Veteran's mother based upon the need for regular aid and attendance of another person or by reason of being housebound are not met. 


CONCLUSION OF LAW

The criteria for special monthly compensation benefits based on the need for aid and attendance and housebound status for the Veteran's mother have not been met.  38 U.S.C.A. §§ 1114, 1502, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans' Claims (Court) has held that the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Here, as is addressed below, the issue on appeal must be denied at law as SMC based upon the need for regular aid and attendance of another person or by reason of being housebound for the Veteran's mother is not a recognized VA benefit.

Special Monthly Compensation

The Veteran asserts that the dependent mother is entitled to SMC based upon the need for regular aid and attendance of another person or by reason of being housebound due to the severity of the mother's rheumatoid arthritis. 


Compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The regulations also provide additional compensation on the basis of being housebound where the veteran (1) has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350.

VA regulations provide SMC in the context of dependency and indemnity compensation, pension, and spouse's compensation ratings.  38 C.F.R. § 3.351.  Increased compensation or pension is payable to a veteran, a veteran's spouse, a veteran's surviving spouse, or a veteran's surviving parent, if the individual in question is in need of the aid and attendance of another person, or if the individual is housebound.  38 C.F.R. § 3.351(a)(1-6).  Unfortunately, with respect to a parent, the benefit is limited to a surviving parent, in other words, the parent of a deceased veteran.  As the Veteran in this case is not deceased, additional compensation for 

the mother is not available under 38 C.F.R. § 3.351.  As the disposition of this issue is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Mason, 16 Vet. App. at 131-32; Sabonis, 6 Vet. App. at 426.


ORDER

The appeal for special monthly compensation for aid and attendance or housebound status for the Veteran's mother, being without legal merit, is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


